DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/27/19 for application number 16/728,411.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, Claims, and Certified Copy of Foreign Priority Application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application No. 2018-0246984 filed with the JPO on 12/28/18.	

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Shimamura, US PGPUB 2018/0284865, discloses a first and second interface configured to perform power delivery and communication with a second external apparatus [printer 1 contains USB interface 19 comprising three receptacles 191; USB interface is capable of providing power to external devices, Fig. 1].  
Tupala, US PGPUB 2015/0293514, discloses in response to determining that the power role switch is to be performed, performing power delivery with an external apparatus through 
However, neither Shimamura nor Tupala, individually nor in combination, explicitly teach storing, in a memory, history information relating to power delivery performed with the second external apparatus through the second interface, the history information including identification information of the second external apparatus and an amount of power delivery with the second external apparatus; and in response to determining that the power role switch is to be performed, performing power delivery with the second external apparatus through the second interface based on the history information stored in the memory, in combination with the remaining limitations as required by Claim 1.  
Claims 13 and 17 repeat the same limitations as recited in Claim 1, and thus are allowed accordingly. 
Claims 2-12, 14-16, and 18-20 depend on Claims 1, 13, and 17, respectively, and thus are allowed accordingly. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186